ORDERED that the petition for certification is granted limited to the following issues: does the “knowingly” mens rea requirement of N.J.S.A. 2C:39-5e(1), third-degree unlawful possession of a weapon at an education institution, apply to both the possession of the firearm and the presence at an educational institution; did the trial court err in finding and applying the aggravating factor of N.J.S.A. 2C:44-1(a)(5) (substantial likelihood that defendant is involved in organized criminal activity) in sentencing defendant; and does the decision in Alleyne v. United States, — U.S.-, 133 S.Ct. 2151, 186 L.Ed.2d 314 (2013), overruling Harris v. United States, 536 U.S. 545, 122 S.Ct. 2406, 153 L.Ed.2d 524 (2002), render the imposition of a mandatory minimum sentence invalid under the Sixth Amendment to the United States Constitution?